     Case 2:20-cv-02679-MCS-E Document 55 Filed 05/10/21 Page 1 of 4 Page ID #:1237




 1    TRACY L. WILKISON
      Acting United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    FATIMARGENTINA LACAYO (Cal. Bar No. 326248)
      HILLARY M. BURRELLE (Cal. Bar No. 298931)
 6    Assistant United States Attorney
            Federal Building, Suite 7516
 7          300 North Los Angeles Street
            Los Angeles, California 90012
 8          Telephone: (213) 894-3038/5645
            Facsimile: (213) 894-7819
 9          E-mail: Fatima.Lacayo@usdoj.gov/Hillary.Burrelle@usdoj.gov
10    Attorneys for Defendant Louis DeJoy,
      Postmaster General, United States Postal Service
11
12
                               UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                       WESTERN DIVISION
15
      EBONY BALLARD,                                   No. CV 20-02679 MCS (Ex)
16
                  Plaintiff,                           DEFENDANT’S PROPOSED VOIR DIRE
17
                         v.                            Trial:            June 15, 2021
18                                                     Time:             8:30 a.m.
   LOUIS DEJOY, Postmaster                             Ctrm:             United States Courthouse
19 General of the United States Postal                                   350 W. First Street
                                                                         Courtroom 7C, 7th Floor
20 Service,                                                              Los Angeles, CA 90012
21                                                     Hon. Mark C. Scarsi
                                                       United States District Judge
22                Defendant.

23
24                 Defendant Louis DeJoy, Postmaster General, by and through his counsel of
25    record, hereby submits to the Court its proposed voir dire questions. Defendant requests
26    the Court inquire of each individual prospective juror, or the entire prospective juror
27    panel, the following:
28
                                                   1
     Case 2:20-cv-02679-MCS-E Document 55 Filed 05/10/21 Page 2 of 4 Page ID #:1238




1     I.    GENERAL WORK/BACKGROUND EXPERIENCE
2           1.     Have you ever worked for the government at the local, state, or federal
3     levels?
4                  a.     If so, where did you work, for how many years, and in what
5     capacity?
6                  b.     If you are no longer working for the government, please describe the
7     circumstances under which you left your employment.
8           2.     Have you ever been a supervisor, manager, or held a position where you
9     supervised or evaluated subordinate employees?
10                 a.     If so, please describe the nature of this experience.
11                 b.     Have you ever had to investigate an employee’s complaint made
12    against a coworker or another supervisor? Please describe.
13                 c.     Have you ever had to counsel or discipline an employee for breaking
14    company rules? Please describe.
15                 d.     Have you ever been accused of treating subordinate unfairly? Please
16    describe.
17          3.     Have you or anyone close to you ever had such a bad experience with a
18    coworker or supervisor that it made you leave the company? Explain.
19          4.     Do you, a family member, or a close friend have any education, training, or
20    background, in medicine, psychology, counseling, human resources, or personnel
21    staffing?
22                 a.     If so, please describe the nature of this experience.
23    II.   HOSTILE WORK ENVIRONMENT AND RETALIATION CLAIMS
24          5.     Have you or anyone close to you ever experienced sexual harassment in the
25    workplace?
26                 a.     Would your knowledge, feelings or experiences regarding that matter
27    influence your ability to render an impartial decision in this case?
28          6.     Have you ever witnessed someone else being sexually harassed in the
                                                   2
     Case 2:20-cv-02679-MCS-E Document 55 Filed 05/10/21 Page 3 of 4 Page ID #:1239




1     workplace?
2            7.    Have you ever filed a sexual harassment complaint against a supervisor or
3     coworker?
4                  a.       What was the result of that complaint?
5                  b.       Did you feel your employer treated you differently after you made
6     that complaint? How so?
7            8.    Have you or someone close to you ever filed, or thought about filing, a
8     sexual harassment or retaliation lawsuit against anyone?
9                  a.       If yes, please describe that situation
10           9.    Has anyone that you know or worked with sued your employer for sexual
11    harassment or retaliation and received a settlement or court verdict?
12                 a.       How did you feel about that?
13    III.   CONTACT WITH FEDERAL GOVERNMENT
14           10.   Have you, a family member, or a close friend ever had any serious problem,
15    negative experience, dispute, or litigation involving a Postal employee, the United States
16    Postal Service, or any other department or agency of the United States Government?
17                 a.       If so, was that dispute or problem resolved to your satisfaction?
18           11.   Would anything about that experience prevent you from serving as a fair
19    juror in this case?
20           12.   Had you ever heard of Postmaster General Louis DeJoy before today?
21                 a.       If so, do you have any strong personal or political feelings about him?
22    Would those feelings prevent you from rendering an impartial verdict in this case?
23           13.    Do you believe that you would treat the actions of United States Postal
24    Service employees differently than those of a private party because the USPS is a
25    government agency?
26    IV.    LAWSUITS
27           14.   Have you ever been sued?
28                 a.       If so, please explain the circumstances, identify who the defendants
                                                      3
     Case 2:20-cv-02679-MCS-E Document 55 Filed 05/10/21 Page 4 of 4 Page ID #:1240




1     and the plaintiffs were, when the suit was filed, and the result.
2             15.   Have you ever filed a lawsuit?
3                   a.       If so, please explain the circumstances, identify who the defendants
4     and the plaintiffs were, when the suit was filed, and the result.
5     V.      ABILITY TO RENDER VERDICT
6             16.   Do you believe that a defendant in litigation must prove that it did nothing
7     wrong?
8             17.   If the facts demonstrate that the Defendant did not do anything illegal, will
9     you still be able to find in the Defendant’s favor even if you feel sorry for, or sympathize
10    with, the Plaintiff?
11            18.   Is there any reason why you could not render an impartial decision in this
12    case?
13            Defendant respectfully requests leave to orally tender supplemental questions as
14    may be necessitated by the answers of prospective jurors.
15
16     Dated: May 10. 2021                     TRACY L. WILKISON
                                               Acting United States Attorney
17                                             DAVID M. HARRIS
                                               Assistant United States Attorney
18                                             Chief, Civil Division
                                               JOANNE S. OSINOFF
19                                             Assistant United States Attorney
                                               Chief, General Civil Section, Civil Division
20
                                               /s/ Hillary M. Burrelle
21                                             FATIMARGENTINA LACAYO
                                               HILLARY BURRELLE
22                                             Assistant United States Attorney
23                                             Attorneys for Defendant, Louis DeJoy
24
25
26
27
28
                                                     4
